FILED
                             NOT FOR PUBLICATION                            JUL 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDUARDO GUERECA-LEYVA,                           No. 06-73191

               Petitioner,                       Agency No. A078-533-323

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Eduardo Guereca-Leyva, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for cancellation of removal



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and adjustment of status. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo questions of law and constitutional questions. Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We deny in part and dismiss in part

the petition for review.

      Guereca-Leyva’s claim regarding continuous physical presence is foreclosed

by Juarez-Ramos v. Gonzales, 485 F.3d 509, 512 (9th Cir. 2007).

      We lack jurisdiction to consider Guereca-Leyva’s contention that he did not

make a false claim to U.S. citizenship, and that the basis of his May 30, 2000,

expedited removal order was therefore incorrect, because it would require us to

“nullify the continuing effects of that order” which 8 U.S.C. § 1252(a)(2)(A) bars.

See Avendano-Ramirez v. Ashcroft, 365 F.3d 813, 818-19 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   06-73191